 266DECISIONSOF NATIONALLABOR RELATIONS BOARDThe East Dayton Tool & Die CompanyandEastDayton and Hawker Tool Employees' IndependentUnion of Dayton,Ohio,Non-Affiliated,Petitioner.Case 9-RC-9156November19, 1971DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNINGAND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer James E. Murphy.Following the hearing and pursuant to Section 102.67of the National Labor Relations Board Rules andRegulations and Statements of Procedure, Series 8, asamended, by direction of the Regional Director forRegion 9, the case was transferred to the Board fordecision. Thereafter, the Employer, Petitioner, andthe Intervenor i filed briefs with the Board.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connectionwith this case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebriefs filed herein, the Board finds:1.The Employer, an Ohio corporation, is engagedin the manufacture and sale of machine tools and diesat its place of business in Dayton, Ohio. During thepast 12 months, a representative period, the Employermanufactured and shipped goods valued in excess of$50,000 directly from its Dayton, Ohio, facility topoints located outside the State. The Employerconceded, and we find, that the Employer is engagedin commerce within the meaning of the Act and that itwill effectuate the policies of the Act to assertjurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer. TheIntervenor contends, however, that the Petitioner isnot a labor organization within the meaning ofSection 2(5) of the Act and, even if it does qualify as alabor organization, the petition should be dismissedbecause the Petitioner is, in effect, the same organiza-tion that affiliated with the Intervenor as found by theBoard in 190 NLRB No. 115 and, therefore, is withoutstanding to file the petition.The Petitioner was recently organized by a group ofemployees. It admits employees to membership andwas formed for the express purpose of representingemployees in collective bargaining. At present it hasno constitution or officers and is administered by afour-man organizing committee. The parties stipulat-ed that on or about July 1, 1971, the Petitionerrequested the Employer to recognize it as thecollective-bargaining agent for the Employer's pro-duction and maintenance employees and that suchrequest was denied. We are satisfied, on the record asa whole, that the Petitioner is a labor organizationwithin the meaning of the Act.2 Furthermore, the factthatPetitioner's organizerswere members of theformer independent union before its affiliation withthe Intervenor, and the fact that Petitioner adopted aname similar to that of the former union and admitstomembership employees of the Employer do notconstitute the Petitioner the same labor organizationas the Intervenor, nor do they preclude the Petitionerfrom filing the petition herein. We therefore deny theIntervenor's motion to dismiss the petition as lackingin merit.3.A question affecting commerce exists concern-ing representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.4.The parties stipulated that a unit of all prod-uction and maintenance employees, excluding thedesigners, checkers, and detailers in the design room,all office clerical employees, professional employees,guards, and supervisors as defined in the Act isappropriate. They differ, however, on the question ofincluding employee Joseph Cornor. The Intervenorcontends that Cornor should be excluded from theunit because he is a sales trainee for a position as salesengineer, a category which all parties stipulatedshould be excluded from the unit. The Employer andthe Petitioner contend, however, that Cornor shouldbe included in the unit on the ground that he isconsidered to be covered by the Employer's andIntervenor's current contract.Cornor was employed initially as a tool-and-diemaker. In mid-1969 he became a sales trainee andsince then has performed little or no manual labor.Unlike the shop employees who are engaged princi-pally in the fabrication of tools and dies and in themaintenance of plant equipment, Cornor is nowengaged primarily in processing job orders and inhandling purchasing matters. He works under sepa-rate supervision and from an office on the floor abovethe Employer's production facilities. His conditions ofemployment differ from the shop employees insubstantial respects. Cornor's hours of work are from8 a.m. to 5 p.m. with an hour for lunch; the shopemployees work on a two-shift basis, 7 a.m. to 3:30p.m. and 3:30 p.m. until midnight with only one-half1InternationalUnion of Electrical,Radio and Machine Workers,2N.L.R B v. Cabot Carbon Company,360 U.S 203.AFL-CIO-CLC, andits Local 668194 NLRB No. 38 EAST DAYTON TOOL & DIE CO.267hour for lunch. Cornor enters his own hours of workon a timecard; shop employees punch a timeclock. Asa sales trainee, Cornor is paid approximately 20percent less than the highest paid toolmaker in theshop, but he receives the same vacation and fringebenefits as shop employees. It appears, though, thatCornor has been considered as covered under thecontract, but since his status has come into question,his dues have been held in escrow.On the foregoing evidence it is clear that Cornor'spresent duties and conditions of employment indicatethat his community of interest lies with the salesengineersrather than with rank-and-file employees inthe bargaining unit. We would exclude him from theunit,unlessthere is validity to the contention that hispast inclusion under the contract requires his presentinclusion in the unit.The evidence is conflicting as to whether theIntervenor had previously requested that Cornor beremoved from the bargaining unit. Cornor's inclusionin the bargaining unit was initially based on his statusas a tool-and-die maker. There is some evidence thatthe sales trainee position existed in the past, but thereis no evidence that the position was ever a subject ofcollective bargaining. Furthermore, there is no evi-3RishEquipmentCompany,150NLRB 1185, 1202;Garrett SupplyCompany,165NLRB561, 562. Cf.MontgomeryWard & Co., Incorporated131 NLRB 1436.4 In order toassure that all eligible votersmay have the opportunity tobe informed of the issues in the exerciseof their statutoryright to vote, allparties to the electionshould haveaccess to a list of votersand theiraddresseswhich maybe used to communicatewith them.ExcelsiorUnderwearInc,156 NLRB 1236;N.LR.B. v. Wyman-Gordon Co.,394 U.S.dence that Cornor's present conditions of employ-ment, which differ so substantially from those of theshop employees, were the subject of negotiationsbetween the Employer and Intervenor rather thanhaving been unilaterally established by the Employerupon its designation of Cornoras a salestraineeduring the contract term. We cannot say, in thesecircumstances, that simply because the parties consid-ered him to be covered under their contract anddeducted dues payments, that fact constitutes anagreement that the position of sales trainee was to beconsidered part of a production and maintenanceunit.We conclude that Cornor as a sales trainee hasinterests different from those of the production andmaintenance employees, and that he is properlyexcluded from the unit.3We find that the following employees of EastDayton Tool & Die Co. constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act: all production andmaintenance employees, excluding designers, check-ers, and detailers in the design room, all office clericalemployees, salesengineer trainees, professional em-ployees, guards, and supervisors as defined in the Act.[Direction of Election4 omitted from publication.]759.Accordingly, it is hereby directed thatan electioneligibility list,containing the names and addresses of all the,eligible voters,mustbe filedby the Employer with theRegional Director for Region9 within 7 days ofthe date ofthisDecision on Review. The Regional Director shall make thelist availableto all parties to the election.No extension of time to file thislistshall be grantedby theRegional Director exceptin extraordinarycircumstancesFailure to comply withthis requirement shall be groundsfor setting aside the election whenever proper objections are filed.